DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on October 28, 2022 has been entered.
In that response, claims 11 and 32 were amended and claims 43- 47 were added.  Claims 11-18, 20, 32, 33, 35, and 37-47 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 43 and 44 recite “a ratio of at least 7 (or 9 in claim 44) parts of the two or more soluble biocompatible proteins” and claim 45 recites “a ratio of at least 7 parts of the Type I collagen”.  All three claims recite “a ratio” which means a relationship between two (or more) separate entities.  For example a ratio of A:B.  However the claims do not recite “at least 7 (or 9 in claim 44)” is in relation to, i.e., if 7 is referring to A, what B is is not specified.  Similarly in claim 45, the ratio of 7 parts of Type I collagen to X parts of something else is not recited.  Therefore the skilled person could not ascertain the metes and bounds of claims 43-35.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-18, 20, 32, 33, 35, and 39-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masters (US 2006/0073207 A1 published on April 6, 2006) in view of Trieu (US 7731981, divisional of 10/704167 filed on November 7, 2003), as evidenced by Pike (US 7141545 filed on July 19, 2002) and Goldenheim (US 6451335 issued on September 17, 2002).
Masters concerns protein biocoacervates and methods of making and using the same (Title; abstract).  Regarding claims 11, 20, and 40, Masters discloses methods of administering “protein biocoacervates and biomaterials” (abstract) to a patient (claims 29-43). Protein coacervates or biocoacervates are ''protein-based biomaterials at least partially produced from one or more thermoplastic biocoacervate material(s)” recited in instant claim 11. The target sites include joints and space surrounding joints, such as to administer anti-rheumatoid agents (paras.0177, 0198, 0081). The protein coacervates or biocoacervates are precipitated from a biocompatible solvent system comprising a primary protein, including Type I collagen (para.0044), elastin (Example 1, para.0218; see paras. 0011, 0032; Fig.15), and heparin as the glycosaminoglycan (Example 1, para.0218; see paras.0011, 0020-21; Figs.4A and 4B). The primary proteins are soluble and biocompatible (para.0041). Masters discloses using crosslinking agents such as glutaraldehyde, p-Azidobenzolyl hydrazide and others recited in claim 20 (para.0154).
Regarding “comprising effective proportions of the two or more soluble biocompatible proteins, one or more … to form a shape-holding solid precipitate” it is noted that Masters teaches the same at paragraph 0158: “biocoacervate preferably has the maximum solvent amount absorbable … while still being structured into a shape-holding amorphous solid and possessing the desired features…” (para.0158, emphasis added).  This same teaching appears in Applicant’s disclosure (para.0164).
Furthermore, the ratios in claims 46 and 47 find support in the Specification in Example V alone (Pre-grant publication US 2010/0143487 para.0411).  The same example appears as Example 1 of Masters (para.0218).  
The biocoacervates can be prepared into injectable compositions (Examples 1-3, paras.0218-20; see paras.0169-70), and they are thermoplastic (para.0037). Masters teaches forming wound healing devices, such as plugs, bone inserts, and joints such as of the finger, toe, knee, hip, elbow, or wrist, using the thermoplastic biocoacervate particles, which devices are able to accommodate and assist in the repair of a wound (para.0198). Masters further teaches that “the coacervates, biomaterials or related devices may be administered, ..., injected and/or implanted ..., in the intracranial space, ..., next to the spinal cord....”. (Para.0160; emphasis added).
Regarding claim 12, the particles are preferably 1-1000 µm (para. 0167), which range is within that in claim 12.  Example 3 discloses ground particles that filter through a 150 µm screen (para. 0220).  
Masters does not disclose administering its protein coacervates in particle form, specifically and precisely into the synovial space or the area proximal to the periosteum in the joint of a patient as recited in claims 11 and 40.
Trieu however teaches “method of treating a synovial joint” by injecting particles of collagen-based material into the synovial space (title; abstract; col.4 ll.8-20; Figs.1C-1D). Specifically, the “collagen-based material is ‘surgically added’ to the synovial joint”, i.e., “the material is added by the intervention of a medical personnel, ... [which] preferably includes injection through a hypodermic needle, although other surgical methods of introducing the collagen-based material into the joint may be used” (col.4 ll.8-20). Trieu teaches administering a gel or suspension of the particles, wherein the “particle size can be in the range from 0.01 mm to 5 mm, preferably between 0.05 and 0.25 mm” (Examples 1-2, col.5 ll.14-42). The range of 10 - 5000 µm overlaps and the preferred 50 - 250 µm lies within the range in instant claim 12.  Figure 1C is shown below.  

    PNG
    media_image1.png
    407
    346
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Masters with that of Trieu and administer the protein coacervates or biocoacervates of Masters into the synovial space or the area proximal to the periosteum as described by Trieu and recited in the instant claims.  The skilled person would have been motivated to do so because (a) Masters teaches (i) forming the biocoacervate particles into injectable compositions (Examples 1-3, paras.0218-20), and (ii) that the biocoacervate particles accommodate and assist in the repair of a wound by forming into joints such as of the finger, toe, knee, hip, elbow, or wrist (para.0198), and (b) Trieu teaches that collagen-based particles, i.e. protein-based particles, can be administered into the synovial space to promote healing and/or proper joint function (abstract), and furthermore teaches as follows.
Benefits and advantages arising from use of the materials and methods of the present invention include the following: 
(1)    the invention provides lubrication and/or cushioning to degenerated synovial joints, improving or restoring proper joint function;
(2)    the rehydration provided by the invention is expected to slow the degenerative process;
(3)    the invention relieves pain due to improved lubrication of the joint;
(4)    the procedure is percutaneous or a minimally invasive outpatient procedure;
(5)    the risks are minimal, as similar techniques and materials are used in cosmetic procedures;
(6)    the materials are biocompatible since natural or human-recombinant collagen-based materials are used[.]

(Trieu, col.4 ll.51-65; emphases added).
Although Trieu does not disclose any clinical results, one of ordinary skill in the art at the time of the invention would have known of successfully injecting biocompatible protein particles as evidenced by Pike and Goldenheim.  Pike discloses intra-articular injection of sustained release, degradable and nondegradable microcapsules (col.9 ll.46-col. 10 1.2), gelatin microcapsules, methacrylate coacervate microcapsules, and albumin microspheres (col.5 ll.1-5; col.10 ll.2-5) comprising insulin-like growth factor (IGF-I) to treat articular cartilage disorders (title; abstract). “Suitable carriers for this invention are those conventionally used large stable macromolecules such as albumin, gelatin, collagen, ...” (col.8 ll.24-36). Thus Pike evidences that polymeric, coacervate, microcapsules comprising gelatin, albumin, and even collagen, are suitable for intra-articular injection.
Still further, Goldenheim evidences successful administration of biodegradable and biocompatible polymeric microspheres comprising an anti-inflammatory (dexamethasone) and an anesthetic (bupivacaine) into the knee joints of male baboons, “to confirm that the EDLA [extended duration local anesthetic] in the form of microparticles does not cause mechanical damage when administered to joint spaces that are freely exercising” (col.31 ll.33-35; see Example 16, col.31 1.9-col.33 1.57). ''Injection of EDLA microspheres into the knee joints of normal baboons resulted in no damage to articulating surfaces when assessed after three weeks” and the “EDLA particles were trapped in synovial membrane, with minimal foreign body reactions as a consequence” (col.33 ll.41-45). There was ''no evidence of inflammation, tenderness or altered range of motion on weekly physical examination of knees, in any animal” (col.32 ll.41-43). Also, observations for swelling, warmth, and discoloration all resulted in the negative (col.32 ll.62-63).
Concerning claims 13 and 32, Masters discloses using “one or more biocompatible primary proteins, and …, one or more secondary proteins” (para.0441), including albumin and others recited (Figure 5, paras.0032, 0044), and biocoacervates prepared from and comprising collagen, elastin, heparin, and water (Example 1, para.0218). Thus the biocoacervates of Example 1 would have an affinity to align and adjoin with the periosteum as recited in claim 32, and exhibit the functions in claims 41 and 42. The “claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable”. MPEP § 2112.
Regarding “the particles have an affinity to align and adjoin with the periosteum” in claim 32, a clause that “simply expresses the intended result of a process step positively recited” in a method claim is not given weight.  MPEP §2111.04(I)(citations omitted).  Here, the “particles align with a periosteum of the joint and adjoin together, thereby providing a cushion” is not performed actively, i.e., as a step comprising the method claimed.  Rather it would occur as the particles of claim 11, which Masters teaches, are administered as recited.  Thus the clause raises a question as to the limiting effect of the claim language. Such a clause “in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”, as in the instant claim.  MPEP § 2111.04 (citations omitted). 
Concerning claims 14 and 35, Masters discloses using water, dimethyl sulfoxide, ethanol, and other biocompatible solvents (paras.0011, 0053, 0137).
Concerning claims 15, 16, and 39, Masters discloses that the biocoacervates could comprise analgesics (para.0068), anti-inflammatory agents (paras.0054, 0080), and anticoagulants (para.0014) among others.
Concerning claims 17 and 18, Masters discloses incorporation of biocompatible additives such as polyurethanes, nylons, silicones, and others recited (para.0141).
Concerning claim 33, Masters teaches using “one or more glycosaminoglycans,…” including those recited (para.0052, emphasis added).

Claims 11-18, 20, 32, 33, 35, and 37-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masters (US 2006/0073207 A1 published on April 6, 2006) in view of Trieu (US 7731981, divisional of 10/704167 filed on November 7, 2003), as evidenced by Pike (US 7141545 filed on July 19, 2002) and Goldenheim (US 6451335 issued on September 17, 2002) as applied to claims 11-18, 20, 32, 33, 35, and 39-47, and further in view of Ban (US 6,654,120 B2 issued on November 25, 2003).
The above rejection of claims 11-18, 20, 32, 33, 35, and 39-47 over Masters in view of Trieu is incorporated into this rejection.
Concerning claims 37 and 38, Masters and Trieu both disclose treating joints in the fingers, wrists, etc., without also disclosing their volume.
Ban discloses that the normal amount of synovial fluid in the knee cavity is less than 3.5 ml or 3.5 cc which is within the ranges in claims 37 and 38.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Masters and Trieu with that of Ban and inject about 3.5 ml of the particles. The modification would have been prima facie obvious to one of ordinary skill because s/he would have wanted to administer a volume that the synovial space can accommodate, Ban discloses that for the knee cavity it is less than 3.5 ml, and thus it would have been appreciated that joints in the hip and finger would comprise a larger and lesser volumes respectively. One of ordinary skill in the art would have had to engage in no more than routine research and optimization to arrive at the appropriate volume to use for each joint area and for an individual patient, which supports obviousness. See MPEP § 2144.05.

Response to Arguments
Applicant's arguments filed October 28, 2022 have been fully considered but they are not persuasive.  Applicant relies on the Meyers Affidavit to establish that the composition of Kush® product matches “disclosed product”. (Remarks, 9, see 9-11, October 28, 2022.)
The Meyers Affidavit states that the Kush®, relabeled as SpryngTM, is made of the biocoacervate material produced using “at least 7 to 7.5 parts by weight of Type I collagen…, 2 parts by weight of elastin…, and 1 part by weight of heparin”.  (Para. 4).  However it is noted that Masters teaches in Example 1 biocoacervate material made using 1.5 g collagen, 0.4 g elastin, and 0.2 g heparin (Example 1, para.0218; see paras.0011, 0020-21, 0044; Figs.4A and 4B).  Thus in Masters’s Example 1, the ratio is 7.5 collagen : 2 elastin : 1 heparin.  (As noted above the present disclosure also contains this example.)  Therefore whether the present claims are Kush 
It is also noted that the Meyers Affidavit states “at least 7 to 7.5 parts by weight of Type I collagen…, 2 parts by weight of elastin…, and 1 part by weight of heparin”, which is not recited in the claims and does not appear supported in the disclosure.
Applicant further states “Claim 11 is limited to ‘effective proportions… to form a shape-holding solid precipitate”, one example of which is 7.5:2:1 in specification paragraph [ 0411], but includes other protein concentrations in paragraphs [0163-34] “so long as a ‘shape-holding solid precipitate’ is formed when the components are mixed in solution”.  (Remarks, 11-12, October 28, 2022.)
As noted in the rejection above Masters teaches forming a shape-holding solid precipitate, as well as the various protein concentrations in the present specification’s paragraphs [0163-64] (see Masters para.0158).  
Applicant also submitted the Wilhelm Affidavit to establish “that Kush® is commensurate in scope of claim 11”.  (Remarks, 12, see 12-13, October 28, 2022.)
The Wilhelm Affidavit as well as the study “Impact of varying protein and carbohydrate ratios on recovery of a shape-holding biocoacervate solid” have been reviewed and are acknowledged.  However in view of Masters’s express teaching of the same “historical ratio” of collagen Type I: elastin: heparin of 7.5: 2: 1, the protein content in the coacervate material, and forming shape-holding solid precipitate (para.0158), the issue of whether claim 11 is commensurate in scope with Kush®/SpryingTM products is premature at best.  
Furthermore, Applicant is requested to provide information regarding the date of first public sale of the Kush®/SpryingTM products.  Notably Masters (cited above, and issued as U.S. Patent No. 8153591 cited in the obviousness-type double patenting rejection below) appears also owned by Applicant, and because the claims do not recite any limitations not found in Masters, further information on the Kush® system, e.g., particle size, concentration of each component, etc., to the extent not found in Masters, could be useful in overcoming the cited art.  (See also Office action, 12, March 12, 2021).
Applicant also argues that long-felt but unmet need and surprising results establish non-obviousness (Remarks 14-15, October 28, 2022.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-18, 20, 32, 33, 35, and 37-47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 33-49 of US 8153591 in view of Trieu (US 7731981 issued on June 8, 2010).
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both claim sets are drawn to methods comprising administering biocompatible  material comprising a thermoplastic biocoacervate. The differences between the two claim sets are (i) that the ’591 patent’s claims recite methods of delivering a pharmacologically active agent to a patient while the instant claims are drawn to treating or enhancing the function of a joint, and (ii) the ’591 patent’s claims recite further detailed method of preparing the biocoacervates.
However the biocoacervates in both claim sets are crosslinked and precipitated, and Trieu teaches injecting particles of collagen-based material into the synovial space (title; abstract; col.4 ll.8-20; Figs.1C-1D). Specifically, the “collagen-based material is ‘surgically added’ to the synovial joint”, i.e., “the material is added by the intervention of a medical personnel, ... [which] preferably includes injection through a hypodermic needle, although other surgical methods of introducing the collagen-based material into the joint may be used'1 (col.4 ll.8-20). One having ordinary skill in the art at the time of the invention would have been motivated to combine the teachings of the '591 patent and Trieu and administer the particles into synovial space because both are drawn to drug delivery via protein particles. Thus the instant claims are not patentably distinct from the ’591 patent’s claims.

Response to Arguments
Applicant did not argue separately regarding the double patenting.  
As responded to in detail hereinabove, the Office’s position remains that instant claims are not patentably distinct from the reference patent claims in view of Trieu.  The double patenting rejection is maintained. It will be maintained until Applicant submits properly executed terminal disclaimer or arguments that effectively overcome the rejection.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H. SARAH PARK/Primary Examiner, Art Unit 1615